NOTICE OF ALLOWABILITY
This Office action is in response to applicant’s amendments and arguments filed 12/20/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In applicant’s amendments filed 12/20/2021, claims 11 and 12 were cancelled, and claims 1, 2, 5, 8, 9, 18, and 19 were amended.  Claims 1-10 and 13-20, as filed on 12/20/2021, are currently pending and considered below.

Response to Amendment
The objections to the abstract of the disclosure, and the claim objections have been obviated in view of applicant’s amendments and arguments filed 12/20/2021.  The rejections under 35 U.S.C. § 112(b) have been obviated in view of applicant’s amendments and arguments filed 12/20/2021, and were withdrawn.  The rejections of claims 1-18 under 35 U.S.C. § 103 were withdrawn in view of applicant’s amendments and arguments filed 12/20/2021, and as amended in accordance with the examiner’s amendment, see below.
Claims 1-10 and 13-18, as filed on 12/20/2021, and as amended in accordance with the examiner’s amendment, see below, are allowable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Mr. Daniel Murray (Registration Number 78,354) on 03/11/2022.

The application has been amended as follows:
Claim 1 has been deleted and replaced with
--- An exercise machine, comprising:
a support frame, the support frame comprising:
a first column having opposing front and rear sides; and
a second column having opposing front and rear sides;
a plurality of guide members configured to be movably mounted along the first column or the second column, wherein at least one of the plurality of guide members are configured to position an operative portion of a weight arrangement at a location along the support frame; and
at least one attachment securable to the support frame by detachably mounting onto one of the first column or the second column, wherein the at least one attachment is detachably mounted onto the one of the first column or the second column simultaneously with the plurality of guide members, the at least one attachment comprising:
a first portion;
a second portion extending from the first portion; and
a locking mechanism extending from the second portion, the locking

a safety hook having a first end with a first end face and a 
second end with a second end face, the second end face opposing the first end face;
a stationary locking pin extending from a surface of the first end
face and configured to be received by the one of the first column or the second column; and
a movable locking pin extending from a surface of the second end 
face and configured to be received by the one of the first column or the second column;
wherein when the at least one attachment is mounted onto the one of the first column or the second column, the safety hook surrounds at least a portion of the one of the first column or the second column, the surface of the first end face faces the front side of the one of the first column or the second column, the surface of the second end face faces the rear side of the one of the first column or the second column, and the stationary locking pin and the movable locking pin extend in opposing directions. ---.

In claim 8, lines 2-3, “the at least one stationary locking pin” has been replaced with --- the stationary locking pin ---.

In claim 8, line 4, “the first column or the second column” has been replaced with --- the one of the first column or the second column ---.

In claim 9, line 2, “the first column or the second column” has been replaced with --- the one of the first column or the second column ---.

In claim 9, lines 4-5, “the first column or the second column” has been replaced with --- the one of the first column or the second column ---.

In claim 13, line 1, “The exercise machine of claim 12” has been replaced with --- The exercise machine of claim 1 ---.

Claim 18 has been deleted and replaced with
--- An attachment configured to be detachably mounted onto a column of an exercise machine, the column having opposing front and rear sides, the attachment comprising:
a first portion configured to be engaged by a user;
a second portion extending from the first portion; and
a locking mechanism extending from the second portion, the locking mechanism comprising:
a safety hook having a first end with a first end face and a second end 
with a second end face, the second end face opposing the first end face;
a stationary locking pin extending from a surface of the first end face and 
configured to be received by the column; and
a movable locking pin extending from a surface of the second end face 
and configured to be received by the column;
wherein when the attachment is mounted onto the column, the safety hook surrounds at least a portion of the column, the surface of the first end face faces the front side of the column, the surface of the second end face faces the rear side of the 

Claims 19 and 20 have been cancelled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record (Gore (US 2020/0069988); King of the Gym (“Installing Lat Pulldown Seat on Force USA MyRack Cable Crossover Attachment” YouTube video at https://www.youtube.com/watch?v=VdEhdeGby14, dated 09/20/2018); King of the Gym (“In-Depth Look at the Force USA MyRack Power Rack with ALL Attachments” YouTube video at https://www.youtube.com/watch?v=HFwvvAp7z-A, dated 09/20/2018)) fails to teach or render obvious an attachment configured to be detachably mounted onto a column of an exercise machine in combination with all of the elements and structural and functional relationships as claimed and further including:
wherein when the at least one attachment is mounted onto the one of the first column or the second column, the surface of the first end face faces the front side of the one of the first column or the second column, and the surface of the second end face faces the rear side of the one of the first column or the second column (claims 1 and 18).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a 

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784